DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 03/20/2020, 08/10/2021, 03/03/2022 and 06/06/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 11, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2019/0250312) in view of Gruber (EP 2924501B1).
Regarding claim 1, Moon et al. discloses a bracket structure for camera modules, the bracket structure comprising: a first bracket (cover member 110-1), comprising: a first top wall (top of 110) defining a first set of one or more apertures to receive at least a portion of a first set of one or more camera modules (fig. 10; ¶262); and a first side wall (112-1) adjacent the first top wall (fig. 10-11; ¶263); a second bracket (110-2), comprising: a second top wall (top of 110) defining a second set of one or more apertures to receive at least a portion of a second set of one or more camera modules (fig. 10-11; ¶263); and a second side wall (113-2) adjacent the second top wall (figs. 10-11; ¶263); and one or more joints to fixedly attach the second bracket to the first bracket such that the second side wall abuts the first side wall (fig. 11; ¶265: first cover member (110-1) and the second lateral surface (113-2) of second cover member (110-2) may be brought into contact). Moon fails to explicitly disclose weld joints to fixedly attach the second bracket to the first bracket.
	In a similar field of endeavor, Gruber teaches a camera system with a camera with a first and second housing (abstract), wherein the housing parts may be welded or soldered together (¶5, 13, 21, 24, 26). Moon discloses a connecting two housings and Gruber teaches welding camera housing together for a tight and durable connection. In light of the teaching of Gruber, one of ordinary skill in the art would have recognized, before the effective filing date, that applying the known technique of using a weld joint, as taught by Gruber, with the invention of Moon et al. would have yielded predictable results and resulted in an improved system that was durable connected. 

Regarding claim 2, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 1. Gruber also teaches wherein: the first bracket is formed by deep drawing a first sheet of metal; and the second bracket is formed by deep drawing a second sheet of metal (¶23: a first housing part 6 and a second housing part 8, which are manufactured as deep-drawn parts and from sheet metal).

Regarding claim 3, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 1. Gruber also teaches wherein the one or more weld joints comprise at least one of: a spot weld between the first side wall of the first bracket and the second side wall of the second bracket; a seam weld between a first interior edge of the first side wall and a second interior edge of the second side wall; a first butt weld between the first side wall and a corner portion of the second bracket, wherein the corner portion comprises a portion of the second side wall and a portion of a third side wall that is orthogonal to the second side wall and the second top wall of the second bracket; or a second butt weld between a first exterior edge of the first side wall and a second exterior edge of the second side wall (¶21: the housing parts are welded along the edge areas, creating a particularly durable and tight connection).

Regarding claim 4, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 3. The combination also teaches wherein: the one or more weld joints comprise: the spot weld; the seam weld; the first butt weld; and the second butt weld; the first exterior edge is opposite the first interior edge with respect to the first side wall; and the second exterior edge is opposite the second interior edge with respect to the second side wall (Moon fig. 11; ¶265: first cover member (110-1) and the second lateral surface (113-2) of second cover member (110-2) may be brought into contact…Gruber ¶21: the housing parts are welded along the edge areas, creating a particularly durable and tight connection).

Regarding claim 5, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 1. Moon also teaches wherein: the first side wall (112-1) of the first bracket is orthogonal to the first top wall (top of 110-1) of the first bracket and parallel to the second side wall (top of 110-2) of the second bracket; and the second side wall (113-2) is orthogonal to the second top wall (fig. 11; ¶263, 265).

Regarding claim 6, Moon et al. discloses a device, comprising: one or more processors (¶253, 259); memory storing program instructions executable by the one or more processors to control operation of one or more cameras of a multi-camera system (¶252, 259: controller, driving module 220) ; the multi-camera system (dual camera module 1000), comprising: a plurality of camera modules (1, 2) (¶259; fig. 11), comprising: a first set (1) of one or more camera modules; and a second set (2) of one or more camera modules; and a bracket structure for the plurality of camera modules (fig. 10-11), the bracket structure comprising: a first bracket (cover member 110-1), comprising: a first top wall (top of 110) defining a first set of one or more apertures to receive at least a portion of a first set of one or more camera modules (fig. 10; ¶262); and a first side wall (112-1) adjacent the first top wall (fig. 10-11; ¶263); a second bracket (110-2), comprising: a second top wall (top of 110) defining a second set of one or more apertures to receive at least a portion of a second set of one or more camera modules (fig. 10-11; ¶263); and a second side wall (113-2) adjacent the second top wall (figs. 10-11; ¶263); and one or more joints to fixedly attach the second bracket to the first bracket such that the second side wall abuts the first side wall (fig. 11; ¶265: first cover member (110-1) and the second lateral surface (113-2) of second cover member (110-2) may be brought into contact). Moon fails to explicitly disclose weld joints to fixedly attach the second bracket to the first bracket.
	In a similar field of endeavor, Gruber teaches a camera system with a camera with a first and second housing (abstract), wherein the housing parts may be welded or soldered together (¶5, 13, 21, 24, 26). Moon discloses a connecting two housings and Gruber teaches welding camera housing together for a tight and durable connection. In light of the teaching of Gruber, one of ordinary skill in the art would have recognized, before the effective filing date, that applying the known technique of using a weld joint, as taught by Gruber, with the invention of Moon et al. would have yielded predictable results and resulted in an improved system that was durable connected. 

Regarding claim 7, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 6. Gruber also teaches wherein: the first bracket is formed by deep drawing a first sheet of metal; and the second bracket is formed by deep drawing a second sheet of metal (¶23: a first housing part 6 and a second housing part 8, which are manufactured as deep-drawn parts and from sheet metal).

	Regarding claim 8, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 6. Gruber also teaches the housing parts are welded along the edge areas, creating a particularly durable and tight connection (¶21). The combination fails to explicitly disclose wherein the one or more weld joints comprise a spot weld; a seam weld; and butt weld. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of spot, seam and butt welds in a single connect are well known and expected in the art. Thus, before the effective filing date of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of multiple types of welds into the disclosure of Moon-Gruber to arrive at Applicant's claimed invention to improve the connection between metal components.

	Regarding claim 9, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 6. Gruber also teaches the housing parts are welded along the edge areas, creating a particularly durable and tight connection (¶21). The combination fails to explicitly disclose wherein the one or more weld joints comprise a spot weld between the first side wall of the first bracket and the second side wall of the second bracket. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of spot welds in a single connection between metals are well known and expected in the art. Thus, before the effective filing date of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of spot welds into the disclosure of Moon-Gruber to arrive at Applicant's claimed invention to improve the connection between metal components.

	Regarding claim 10, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 6. Gruber also teaches the housing parts are welded along the edge areas, creating a particularly durable and tight connection (¶21). The combination fails to explicitly disclose wherein the one or more weld joints comprise a seam weld between a first edge of the first side wall and a second edge of the second side wall. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of seam welds in a single connection between metals are well known and expected in the art. Thus, before the effective filing date of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of seam welds into the disclosure of Moon-Gruber to arrive at Applicant's claimed invention to improve the connection between metal components.

	Regarding claim 11, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 6. Gruber also teaches the housing parts are welded along the edge areas, creating a particularly durable and tight connection (¶21). The combination fails to explicitly disclose wherein the one or more weld joints comprise: a first butt weld between the first side wall and a corner portion of the second bracket, wherein the corner portion comprises a portion of the second side wall and a portion of a third side wall that is orthogonal to the second side wall and the second top wall of the second bracket; and a second butt weld between a first exterior edge of the first side wall and a second exterior edge of the second side wall. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of multiple butt welds in a single connection between metals are well known and expected in the art. Thus, before the effective filing date of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of butt welds into the disclosure of Moon-Gruber to arrive at Applicant's claimed invention to improve the connection between metal components.

Claim 17 – 18 rejected as applied to claims 1 – 2 above. The method steps as claimed would have been implied by the apparatus of Moon et al. in view of Gruber.

Regarding claim 19, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 18. Moon also teaches wherein: the forming the first bracket further comprises removing a portion of the first side wall such that the first side wall defines a first cutout portion; the forming the second bracket further comprises removing a portion of the second side wall such that the second side wall defines a second cutout portion (fig. 13; ¶262). The combination fails to explicitly disclose the method further comprises: lapping a portion of at least one of the first top wall or the second top wall, such that: the first top wall has a first thickness; and the second top wall has a second thickness that is different than the first thickness. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of lapping to reduce thickness are well known and expected in the art. Thus, before the effective filing date of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of lapping into the disclosure of Moon-Gruber to arrive at Applicant's claimed invention to improve the connection between metal components.

	Regarding claim 20, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 19. Gruber also teaches the housing parts are welded along the edge areas, creating a particularly durable and tight connection (¶21). The combination fails to explicitly disclose wherein the welding comprises: producing a first spot weld between the first side wall of the first bracket and the second side wall of the second bracket, wherein the first spot weld is located to a first side of the first cutout portion; producing a second spot weld between the first side wall of the first bracket and the second side wall of the second bracket, wherein the second spot weld is located to a second side of the first cutout portion, and the second side is opposite the first side; producing a seam weld between a first interior edge of the first side wall and a second interior edge of the second side wall, wherein: the first interior edge at least partially defines the first cutout portion; and the second interior edge at least partially defines the second cutout portion; producing a first side butt weld between the first side wall and a first corner portion of the second bracket, wherein the first corner portion comprises a portion of the second side wall and a portion of a third side wall that is orthogonal to the second side wall and the second top wall; and producing a second side butt weld between the first side wall and a second corner portion of the second bracket, wherein the second corner portion comprises another portion of the second side wall and a portion of a fourth side wall that is opposite the third side wall; and producing a top edge butt weld between a first exterior edge of the first side wall and a second exterior edge of the second side wall. However, the Examiner respectfully takes Official Notice that both the concepts and advantages of multiple welds in a single connection between metals are well known and expected in the art. Thus, before the effective filing date of the invention, the Examiner respectfully submits it would have been obvious to one with ordinary skill in the art to have included the teachings of multiple welds into the disclosure of Moon-Gruber to arrive at Applicant's claimed invention to improve the connection between metal components.

Claim(s) 12 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2019/0250312) in view of Gruber (EP 2924501B1) in view of Vivo (CN 208540011U).
Regarding claim 12, Moon et al. in view of Gruber disclose all of the aforementioned limitations of claim 6. The combination fails to explicitly disclose wherein: the first set of one or more camera modules comprises: a first camera module, comprising: a first lens group comprising one or more lens elements; and a first lens barrel to hold the first lens group; and a second camera module, comprising: a second lens group comprising one or more lens elements; and a second lens barrel to hold the second lens group; and the first set of one or more apertures comprises: a first aperture for receiving at least a portion of the first lens barrel; and a second aperture for receiving at least a portion of the second lens barrel.
	In the same field of endeavor, Vivo teaches a camera structure and mobile terminal that may comprise at least two camera modules 20 (corresponding to the first set of a first and second camera module), a decorative ring 21 with at least two through holes (corresponding to the first set of first and second apertures), and a camera fixing bracket 22 with at least two accommodating cavities; the at least two camera modules 20 are respectively accommodated in the at least two accommodating cavities of the camera fixing bracket 22 and at least two through holes of the decorative ring 21 (fig. 2; ¶29-30). In light of the teaching of Vivo, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use replace the one lens bracket in Moon with the bracket structure in Vivo and the results would have been predictable and include reduction of assembly error and reduction of dimensions.

Regarding claim 13, Moon et al. in view of Gruber in view of Vivo disclose all of the aforementioned limitations of claim 12.  Moon also teaches wherein: the second set (1 or 2) of one or more camera modules comprises: a third camera module, comprising: a third lens group (130) comprising one or more lens elements (fig. 10-11; ¶262-263); and a third lens barrel (120) to hold the third lens group (fig. 10-11; ¶262-263); and the second set of one or more apertures comprises: a third aperture for receiving at least a portion of the third lens barrel (fig. 10-11).

Claim(s) 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2019/0250312) in view of Gruber (EP 2924501B1) in view of Vivo (CN 208540011U) in view of Liu (CN 207316382U).
Regarding claim 14, Moon et al. in view of Gruber in view of Vivo disclose all of the aforementioned limitations of claim 13. The combination fails to explicitly disclose wherein the one or more weld joints fixedly attach the second bracket to the first bracket such that a plane intersecting a central axis of the third aperture is located between the first aperture and the second aperture.
	In the same field of endeavor, Liu teaches imaging device, cloud platform and lens holder, the lens holder 11 includes a holder body 111 having the accommodating space, and the holder body 111 is provided with a fixing hole 112 that penetrates the accommodating space, and moreover, the number of the fixing hole 112 may be multiple, and it can be 2, 3 or more; in addition, each fixing hole 112 is used to allow one lens to pass through, that is, one lens is installed on the lens holder 11 through one fixing hole 112; in this embodiment, the number of the fixing holes 112 is preferably three, namely the first fixing hole 112a, the second fixing hole 112b, and the third fixing hole 112c, which can meet the basic imaging and shooting needs (according to Fig. 1, corresponding to such that a plane intersecting a central axis of the third aperture is located between the first aperture and the second aperture) (fig. 1; ¶27-30). Moreover, said technical feature plays the same role in Liu as in the present application, both for providing a way to arrange the three lenses. In light of the teaching of Liu, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use arrange the lens through holes when welding the brackets for three lenses as taught in Liu and the results would have been predictable and include reduction of dimensions and meeting various imaging needs. 

Claim(s) 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2019/0250312) in view of Gruber (EP 2924501B1) in view of Vivo (CN 208540011U) in view of Bolognia et al. (US 2017/0263515).
Regarding claim 15, Moon et al. in view of Gruber in view of Vivo disclose all of the aforementioned limitations of claim 13. The combination fails to explicitly disclose further comprising an epoxy that electrically grounds the welded bracket structure to the first camera module, the second camera module, and the third camera module.
	In the same field of endeavor, Bolognia teaches semiconductor package with the walls attached via welding (¶20) and using seals that include two epoxy layers. The first and second adhesive layers 32, 34 is epoxy, the first adhesive layer 32 can be a conductive epoxy (e.g., a silver filled and/or copper filled epoxy) and the second adhesive layer 34 can be a non-conductive epoxy (e.g., a non-conductive encapsulant, a glob top material impermeable to moisture, a thermal cured epoxy, and the like) wherein the first adhesive layer 32 can form a conductive seal that grounds the lid 20 to the substrate 40  (¶32). In light of the teaching of Bolognia, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to use epoxy in Bolognia device in Moon-Gruber-Vivo combination and the results would have been predictable and include sealing the device from moisture and shielding from electromagnetic interference.

Regarding claim 16, Moon et al. in view of Gruber in view of Vivo in view of Bolognia et al. disclose all of the aforementioned limitations of claim 15. Bolognia also teaches wherein: the epoxy comprises a silver epoxy; the device further comprises a thermal epoxy; and the first side wall and the second side wall define a cutout portion (space between 24 and 40) configured to allow at least one of the silver epoxy or the thermal epoxy to flow from the first bracket to the second bracket or from the second bracket to the first bracket (fig. 2A; ¶20, 32).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698